PER CURIAM.
We construe the final judgment in this dissolution of marriage action as granting the wife prospective credit, at the time of partition, for ownership expenses she had paid and will pay on the marital home from the date the final judgment was filed. This is proper. Smith v. Smith, 390 So.2d 1223 (Fla. 1st DCA 1980). The wife has not made an adequate showing that the trial judge abused his discretion in denying her request that she be awarded the home as a *1196special equity. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
Accordingly, the judgment is AFFIRMED.
ROBERT P. SMITH, Jr., J., and WILLIAM C. OWEN, Jr., (Retired) Associate Judge, concur.
MILLS, C. J., dissents with opinion.